Supreme Court of Louisiana
FOR IMMEDIATE NEWS RELEASE                                         NEWS RELEASE #036


FROM: CLERK OF SUPREME COURT OF LOUISIANA



The Opinions handed down on the 29th day of June, 2017, are as follows:



BY PER CURIAM:




2017-B-0067       IN RE: CHARLES L. DIRKS, III

                  Upon review of the findings and recommendations of the hearing
                  committee and disciplinary board, and considering the record and
                  the briefs filed by the parties, it is ordered that Charles L.
                  Dirks, III, Louisiana Bar Roll number 25650, be and he hereby is
                  suspended from the practice of law for sixty days. All costs and
                  expenses in the matter are assessed against respondent in
                  accordance with Supreme Court Rule XIX, § 10.1, with legal
                  interest to commence thirty days from the date of finality of
                  this court’s judgment until paid.
06/29/17


                     SUPREME COURT OF LOUISIANA

                                NO. 2017-B-0067

                        IN RE: CHARLES L. DIRKS, III


                ATTORNEY DISCIPLINARY PROCEEDING


PER CURIAM

      This disciplinary matter arises from formal charges filed by the Office of

Disciplinary Counsel (“ODC”) against respondent, Charles L. Dirks, III, an

attorney licensed to practice law in Louisiana.



                             UNDERLYING FACTS

      In 2009, Sharon Landrum retained respondent to represent her in a claim for

wrongful termination. Respondent initiated a complaint on Ms. Landrum’s behalf

with the Equal Employment Opportunity Commission (“EEOC”) and obtained a

right to sue letter from the EEOC.

      During the discovery phase of the proceedings, in particular the depositions

of Ms. Landrum and her former manager, respondent learned that Ms. Landrum

had not provided him with all the facts surrounding the case. Respondent advised

Ms. Landrum that in his professional opinion, the case would likely be dismissed.

      Ms. Landrum’s employer then filed a motion for summary judgment in the

case. Respondent did not file an opposition to the motion as he did not believe he

had any evidence to contradict the admissions Ms. Landrum had made during her

deposition. The motion was granted and the case was dismissed in August 2013.

      For approximately one year after the court dismissed her case, Ms. Landrum

contacted respondent on numerous occasions to check on the status of her case. In
text messages to Ms. Landrum, respondent routinely advised that he had not heard

anything from the court about the case and indicated that he would check on it. In

August 2014, Ms. Landrum looked into the matter herself and learned that her case

had been dismissed a year earlier.

      Ms. Landrum filed a complaint against respondent with the ODC. In his

October 2014 response to the complaint, respondent specifically stated:

             I did not see the ruling issued on this matter. Ms.
             Landrum asked me about the Motion for Summary
             Judgment many times. I checked my electronic notices
             each time and other times to see if I received a ruling. I
             have checked my notices several more times and do not
             see where I received an electronic notice, however, it is
             my responsibility regardless.


      In the course of the ODC’s investigation, respondent gave a sworn statement

in which he acknowledged that he had received the judgment dismissing Ms.

Landrum’s case “within a week, give or take” of when it was rendered by the

court. By way of explanation for not telling Ms. Landrum that her case had been

dismissed, respondent stated that he was upset with his client because she misled

him about the true facts of the case, and he just “didn’t want to deal with it.”



                        DISCIPLINARY PROCEEDINGS

      In October 2015, the ODC filed formal charges against respondent, alleging

that his conduct as set forth above violated the following provisions of the Rules of

Professional Conduct: Rules 1.4 (failure to communicate with a client) and 8.4(c)

(engaging in conduct involving dishonesty, fraud, deceit, or misrepresentation).

Respondent answered the formal charges and admitted his misconduct. The matter

then proceeded to a hearing in mitigation, which was conducted by the hearing

committee in April 2016. Respondent was the only witness to testify before the

committee.


                                           2
                              Hearing Committee Report

      After considering the testimony and evidence presented at the hearing, the

hearing committee made factual findings consistent with the underlying facts set

forth above.   Based on these findings, the committee determined respondent

violated the Rules of Professional Conduct as alleged in the formal charges.

      The committee found that respondent knowingly violated a duty owed to his

client, the legal system, and the legal profession. His conduct had the potential to

cause serious harm to his client. According to respondent, the information his

client had failed to disclose dealt a serious blow to her case, from which it was

highly doubtful that she could recover; however, by intentionally failing to inform

his client of the dismissal of her case in a timely manner, she was prevented from

seeking appellate review of the trial court’s decision. After considering the ABA’s

Standards for Imposing Lawyer Sanctions, the committee determined the baseline

sanction is suspension.

      In aggravation, the committee found substantial experience in the practice of

law (admitted 1998). In mitigation, the committee found the absence of a prior

disciplinary record and remorse.

      Under these circumstances, the committee recommended respondent be

suspended from the practice of law for sixty days.         The committee further

recommended respondent be assessed with all costs of these proceedings.

      The ODC filed an objection to the hearing committee’s report, arguing that

the recommended sanction was unduly lenient.         The ODC later withdrew its

objection and concurred in the sanction recommended by the committee.



                          Disciplinary Board Recommendation



                                          3
      After review, the disciplinary board determined that the hearing committee’s

factual findings are supported by the record and are not manifestly erroneous. The

board also determined respondent violated the Rules of Professional Conduct as

alleged in the formal charges.

      The board determined respondent knowingly violated a duty owed to his

client. His misconduct did not cause actual harm, as it appears very unlikely that

his client had a viable cause of action. However, his misconduct deprived her of

the ability to appeal the court’s ruling, which created the potential for harm. After

considering the ABA’s Standards for Imposing Lawyer Sanctions, the board

determined the baseline sanction is suspension.

      In aggravation, the board found substantial experience in the practice of law,

a dishonest or selfish motive, and the submission of false statements during the

disciplinary process.    In mitigation, the board found the absence of a prior

disciplinary record and sincere remorse, noting that respondent candidly admitted

the misconduct and did not attempt to offer excuses for same.

      After further considering this court’s prior jurisprudence involving similar

misconduct, the board recommended respondent be suspended from the practice of

law for sixty days. The board further recommended respondent be assessed with

all costs and expenses of this matter.

      Respondent filed an objection to the disciplinary board’s recommendation.

Pursuant to Supreme Court Rule XIX, § 11(G)(1)(b), the case was scheduled on

our docket. Thereafter, the parties filed a joint motion seeking to waive oral

argument. We granted the motion and now consider the case based upon the

record and the briefs filed by the parties.



                                    DISCUSSION



                                              4
      Bar disciplinary matters fall within the original jurisdiction of this court. La.

Const. art. V, § 5(B). Consequently, we act as triers of fact and conduct an

independent review of the record to determine whether the alleged misconduct has

been proven by clear and convincing evidence.           In re: Banks, 09-1212 (La.

10/2/09), 18 So. 3d 57. While we are not bound in any way by the findings and

recommendations of the hearing committee and disciplinary board, we have held

the manifest error standard is applicable to the committee’s factual findings. See

In re: Caulfield, 96-1401 (La. 11/25/96), 683 So. 2d 714; In re: Pardue, 93-2865

(La. 3/11/94), 633 So. 2d 150.

      The record supports a finding that respondent failed to properly

communicate with his client regarding the status of her case and provided false

information to his client and to the ODC.      Based on these facts, respondent has

violated the Rules of Professional Conduct as charged by the ODC.

      Having found evidence of professional misconduct, we now turn to a

determination of the appropriate sanction for respondent’s actions. In determining

a sanction, we are mindful that disciplinary proceedings are designed to maintain

high standards of conduct, protect the public, preserve the integrity of the

profession, and deter future misconduct. Louisiana State Bar Ass’n v. Reis, 513
So. 2d 1173 (La. 1987). The discipline to be imposed depends upon the facts of

each case and the seriousness of the offenses involved considered in light of any

aggravating and mitigating circumstances.          Louisiana State Bar Ass’n v.

Whittington, 459 So. 2d 520 (La. 1984).

      Respondent knowingly violated duties owed to his client and the legal

profession, causing the potential for serious harm. The baseline sanction for this

type of misconduct is suspension. The aggravating and mitigating factors found by

the disciplinary board are supported by the record.



                                          5
      A case which provides insight into the appropriate discipline for making

false statements is In re: Bordelon, 04-0759 (La. 1/7/05), 894 So. 2d 315. In that

case, we imposed a sixty-day suspension upon an attorney whose sole misconduct

consisted of his false statements to the ODC in connection with a disciplinary

matter. As to respondent’s failure to inform his client about the dismissal of her

case, we find that In re: Bruscato, 99-0287 (La. 6/4/99), 743 So. 2d 645, is

instructive. In that case, we imposed a sixty-day suspension upon an attorney who

failed to file a client’s personal injury suit before the prescriptive deadline, then

filed a motion to dismiss the suit without prejudice without informing his client of

the prescription issue.

      In the instant matter, respondent’s misconduct caused his client to lose her

right to appeal, although it did not cause her to lose her right of action. Because

the merits of her matter were at least initially considered by a court, the harm is

arguably not as great as was seen in Bruscato. However, respondent was also

dishonest with his client for nearly a year regarding the status of her case and was

dishonest with the ODC in his response to the complaint regarding the time frame

in which he learned of the dismissal. Under the circumstances, we agree that an

actual period of suspension is warranted.

      Considering our decisions in Bordelon and Bruscato, we agree that the sixty-

day suspension recommended by the hearing committee and the disciplinary board

is appropriate. Accordingly, we will suspend respondent from the practice of law

for sixty days.



                                     DECREE

      Upon review of the findings and recommendations of the hearing committee

and disciplinary board, and considering the record and the briefs filed by the

parties, it is ordered that Charles L. Dirks, III, Louisiana Bar Roll number 25650,

                                            6
be and he hereby is suspended from the practice of law for sixty days. All costs

and expenses in the matter are assessed against respondent in accordance with

Supreme Court Rule XIX, § 10.1, with legal interest to commence thirty days from

the date of finality of this court’s judgment until paid.




                                           7